615 N.W.2d 275 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Richard G. DAY, an Attorney at Law for the State of Minnesota.
No. C7-00-1117.
Supreme Court of Minnesota.
July 27, 2000.

O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition *276 for disciplinary action alleging that respondent Richard G. Day has committed professional misconduct warranting public discipline, namely, respondent engaged in the practice of law while suspended for nonpayment of his attorney registration fee and while on CLE restricted status, failed to return a client's file, failed to diligently pursue claims on behalf of two clients and misrepresented the status of the matter to one of those clients, and failed to cooperate in the disciplinary proceedings in violation of Minn. R. Prof. Conduct 1.3, 1.15(c)(4), 1.16(d), 4.1, 5.5, 8.1(a)(3) and 8.4(c), and Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 90-day suspension with no waiver of the reinstatement hearing provided for in Rule 18, RLPR. The parties further agree that reinstatement is conditioned on compliance with Rule 26, RLPR, successful completion of the professional responsibility portion of the bar examination, and satisfaction of continuing legal education requirements.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Richard G. Day is suspended for 90 days with reinstatement conditioned on the agreed-upon terms set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Associate Justice